Name: 2011/29/EU: Decision of the European Parliament and of the Council of 15Ã December 2010 on the mobilisation of the Flexibility Instrument
 Type: Decision
 Subject Matter: EU finance
 Date Published: 2011-01-19

 19.1.2011 EN Official Journal of the European Union L 14/20 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 December 2010 on the mobilisation of the Flexibility Instrument (2011/29/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular the fifth paragraph of point 27 thereof, Having regard to the proposal from the European Commission, Whereas, after having examined all possibilities for re-allocating appropriations under subheading 1a and heading 4, at the conciliation meeting on 11 November 2010, the two arms of the budgetary authority agreed to mobilise the Flexibility Instrument to complement the financing in the 2011 budget, beyond the ceilings of subheading 1a and heading 4, of:  EUR 18 million for the Lifelong Learning programme under subheading 1a,  EUR 16 million for the Competitiveness and Innovation Programme under subheading 1a,  EUR 71 million for Palestine under heading 4, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2011, the Flexibility Instrument shall be mobilised to provide the sum of EUR 34 million in commitment appropriations in subheading 1a and of EUR 71 million in commitment appropriations in heading 4. That amount shall be used to complement the financing of:  EUR 18 million for the Lifelong Learning programme under subheading 1a,  EUR 16 million for the Competitiveness and Innovation Programme under subheading 1a,  EUR 71 million for Palestine under heading 4. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 15 December 2010. For the European Parliament The President J. BUZEK For the Council The President O. CHASTEL (1) OJ C 139, 14.6.2006, p. 1.